Citation Nr: 1454562	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-34 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty training in the Army from June 1989 to November 1989 and on active duty in the Marine Corps from March 1991 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim.

The May 2009 rating decision also denied a claim for entitlement to service connection for a right leg disorder, which the Veteran appealed.  In an April 2011 rating decision, service connection for this disability was granted.  The Veteran filed a timely notice of disagreement and a statement of the case was issued by the RO, but no appeal was completed.  This issue is not presently before the Board for appellate review.

The Veteran presented testimony on the issue of entitlement to service connection for bilateral hearing loss at a personal hearing before the undersigned Veterans Law Judge in November 2012.  A transcript is of record.  The current record before the Board consists of a paper claims file and an electronic file known as Virtual VA.


FINDING OF FACT

A current diagnosis of bilateral hearing loss disability for VA purposes is not of record.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in November 2008 with regard to the claim for service connection for bilateral hearing loss.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in May 2009.  

The duty to assist was also met in this case.  The service treatment records are in the claims file; all pertinent VA treatment records have been obtained and associated with the file; and a VA examination with respect to the issue on appeal was obtained in April 2011.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges the Veteran's representative's argument made in a December 2013 informal hearing presentation that the Veteran's hearing has worsened since the April 2011 examination and that remand is needed in order for VA to obtain another VA examination.  The Board disagrees.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4)(C) (2014).  In this case, VA's duty to assist has already been met.  There is no further duty to provide an additional VA examination in a service connection case when there is no evidence of a current disability and sufficient evidence to decide the case.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the reasons set forth above, the Board finds that no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for bilateral hearing loss, which he contends is the result of his in-service exposure to acoustic trauma.  Service treatment records reveal that the underwent several audiometric examinations during service, though none reveal that he met the criteria for hearing loss per VA standards, and that he complained of hearing loss at the time of his March 1995 discharge examination.  See report of medical history.  Given the foregoing, and in light of the Veteran's Army DD 214, which shows that his military occupation specialty (MOS) was field artillery cannoneer, the Board will concede the Veteran's exposure to acoustic trauma during service for the purpose of this decision only.  

The Veteran underwent a VA audio examination in April 2011.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
10
10
10
10
10

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  This is the only post-service audiometric testing of record.  

The preponderance of the evidence of record is against the claim for service connection for bilateral hearing loss.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  While the Board acknowledges the complaint of hearing loss at the time of the Veteran's discharge from service, there is no post-service evidence that he has hearing loss disability per VA standards.  See 38 C.F.R. § 3.385.  Nor is there evidence he exhibited hearing loss per VA standards within one year of his November 1989 discharge from active duty training or his March 1995 discharge from active duty service.  For these reasons, service connection for bilateral hearing loss must be denied. 

As the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


